Amendment No. 5

to

Tranche A Warrants to Purchase Common Stock and Tranche B Warrants to Purchase
Common Stock

 

This Amendment No. 5 to Tranche A Warrants to Purchase Common Stock and Tranche
B Warrants to Purchase Common Stock (this “Amendment”) is entered into effective
as of March 30, 2012 (the “Effective Date”), by and among Genesis Biopharma,
Inc., a Nevada corporation (the “Company”), and the parties set forth on the
signature page hereto as the “Holders” (the “Holders”).

 

Background

 

A. The Company and the Holders are the parties to the (A) Tranche A Warrants to
Purchase Common Stock (the “Tranche A Warrants”) and (B) Tranche B Warrants to
Purchase Common Stock (the “Tranche B Warrants”), as amended by Amendment No. 1
to Tranche A Warrants to Purchase Common Stock and Tranche B Warrants to
Purchase Common Stock, dated as of November 30, 2011, Amendment No. 2 to Tranche
A Warrants to Purchase Common Stock and Tranche B Warrants to Purchase Common
Stock, dated as of December 19, 2011, Amendment No. 3 to Tranche A Warrants to
Purchase Common Stock and Tranche B Warrants to Purchase Common Stock, dated as
of January 13, 2012 and Amendment No. 4 to Tranche A Warrants to Purchase Common
Stock and Tranche B Warrants to Purchase Common Stock, dated as of January 31,
2012.

 

B. The Holders own all of the currently outstanding Tranche A Warrants and
Tranche B Warrants.

 

C. The Company and the Holders wish to amend the Tranche A Warrants and the
Tranche B Warrants as set forth in this Amendment.

 

Agreement

 

The Company and the Holders agree as follows:

 

1. Section 1(d) of each of the Tranche A Warrants is hereby deleted in its
entirety and replaced by the following:

 

“Cashless Exercise. Notwithstanding anything contained herein to the contrary,
the Holder may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Aggregate Exercise Price,
elect instead to receive upon such exercise the “Net Number” of shares of Common
Stock determined according to the following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)   B

 

 

 



 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.”

 

2. Section 1(d) of each of the Tranche B Warrants is hereby deleted in its
entirety and replaced by the following:

 

“Cashless Exercise. Notwithstanding anything contained herein to the contrary,
the Holder may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Aggregate Exercise Price,
elect instead to receive upon such exercise the “Net Number” of shares of Common
Stock determined according to the following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)   B

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.”

 

3. Except as expressly set forth in the preceding Sections 1 and 2, each of the
Tranche A Warrants and the Tranche B Warrants shall remain in full force and
effect.

 

4. Each Holder represents and warrants to the Company that this Amendment has
been duly authorized, executed and delivered by him, her or it and constitutes
his, her or its legal, valid and binding obligation, enforceable against him,
her or it in accordance with its terms.

 

5. The Company represents and warrants to the Holders that this Amendment has
been duly authorized, executed and delivered by the Company and constitutes the
Company’s legal, valid and binding obligation, enforceable against the Company
in accordance with its terms.

 

 



 

6. This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

7. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES WHICH MIGHT CAUSE THE LAWS OF ANY OTHER JURISDICTION TO BE
APPLIED.

 

 

 

IN WITNESS WHEREOF, the Company and the Holders have duly executed this
Amendment effective as of the Effective Date.

 

COMPANY:   HOLDER:           GENESIS BIOPHARMA, INC.   Ayer Capital Partners
Master Fund, L.P.           By:     By:   Name:     Name:   Title:     Title:  
                    HOLDER:   HOLDER:           Epworth-Ayer Capital   Bristol
Investment Fund, Ltd.           By:     By:   Name:     Name:   Title:    
Title:                       HOLDER:                 Ayer Capital Partners
Kestrel Fund, LP                 By:         Name:         Title:        

 

 



 

 

